Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Bertraind et al. for the “SOUNDING REFERENCE SIGNAL PROCESSING FOR LTE” filed 02/17/2020 has been examined.  This application is a continuation of 15/489,255, filed 04/17/2017 now U.S. Patent #10,567,204 which is a continuation of 14/679,941, filed 04/06/2015 now U.S. Patent #9,628,311 which is a continuation of 13/280,959, filed 10/25/2011 now U.S. Patent #9,001,641 which Claims Priority from Provisional Application 61437744, filed 01/31/2011 and Claims Priority from Provisional Application 61406233, filed 10/25/2010.  Claims 1-12 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.

	Specification
3.	The disclosure is objected to because of the following informalities: The status of the related applications USSN#15/489,255 filed 04/17/2017 noted on the “Claim of priority”, page 1 first paragraph need to be updated.  This application is now U.S. Patent#10,567,204. Appropriate correction is required. 
	Claim Objections
4.       Claim 1 is objected to because of the following informalities: 
           Claim 1: “EZC root” on line 9, and “IDFT unit” on line 17 should spell out the first time introduced in the claim.
Claim Rejections - 35 USC § 112
5.	     The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
6.	Claim 6 recite the limitation "…the noise variance…" on lines 8-9.  There is insufficient antecedent basis for these limitations in the claims.  Appropriate correction is required.
Claim 7 recites the limitation “said noise removal…" on line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 8 recites the limitation "…the squared noise samples…" on line 5.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 12 recites the limitation "…the amplitude delay…" on line 3, “…the concatenated delay…” on line 4, “…the highest peak…” on line 5.  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.

Double Patenting

7.       A rejection based on double patenting of the ''same invention'' type finds its support in
the language of 35 U.S.C. 101 which states that ''whoever invents or discovers any new and
useful process ... may obtain : patent therefor ...'' (Emphasis added). Thus, the term ''same
invention'' in this context, means an invention drawn to identical subject matter. See Miller v.
Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957);
and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
8.       The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the ''right to exclude'' ranted by a patent and to prevent possible
harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686
F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claim an invention made as a result of activities undertaken with the scope of a join research agreement A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online 

9.	Claims 1-12 of the present application Serial No. 16/792,812 (hereinafter Application ‘812) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent#10,567,204  (hereinafter ‘204) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  	
	The claims are identical and they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent, since the patent and the application are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are equivalent in scope and embodiment.  The language of the two claims is substantially identical and is equivalent in functioning.  All of the structural elements of the patent claims are present in the pending claims, defined with either identical or equivalent language.  Additionally, the functional language, scope and embodiment reflect identical operation, purpose, application, and environment.  	
With respect to the specific limitations, claims 1-18 of U.S. Patent ’204 are equivalent to the combination of pending claims 1-12 of Application ‘812 for facilitating a Sounding Reference Signal (SRS) receiver structure in wireless communications.  Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.   It has been held that the omission of an element and its function is an obvious expedient if the 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Bertrand et al. (US#9,628,311) show SRS processing for LTE.
The Bertrand et al. (US#9,001,641) show SRS processing for LTE.
The Bertrand et al. (US#7,778,151) show efficient scheduling request channel for wireless networks.
The Kim et al. (US#9,014,082) discloses method and device for signal transmission on a wireless communications system.
The Kim et al. (US#8,902,876) discloses method of transmitting SRS.
The Kim et al. (US#9,300,455) cited method of transmitting SRS in wireless system.
The Kim et al. (US#8,831,042) cited method of transmitting SRS in wireless system.
The Kim et al. (US#8,867,499) method apparatus for transmitting a signal in wireless.
The He et al. (US#8,000,273) show method for transmitting uplink SRS for LTE.

11.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

13.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
04/05/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477